Blackford, J. —
This was a bill in chancery filed in June, 1844, by Jay and others for a sale of mortgaged premises.
The bill was taken as confessed, and a decree rendered for a sale of the premises.
The bill contains no allegation as to whether any proceedings had or had not been had at law for the recovery of the mortgage debt; and this omission in the bill is assigned for error.
As the statute enacts that the bill shall state “ whether any and what proceedings have been had at law for the recovery of the debt,” the omission of such statement in the present bill is fatal. R. S. 1843, p. 461.
If no proceedings had been had at law for the recovery of the mortgage debt, the bill should have so stated; and if there had been any proceedings at law on the subject, the bill should have shown what they were.
Per Curiam. —
The decree is reversed with costs. Cause remanded, &c. Costs here.